t c summary opinion united_states tax_court william paul benedetti petitioner v commissioner of internal revenue respondent docket no 527-04s filed date william paul benedetti pro_se louis h hill for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax for and an addition_to_tax under section unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue a in the amount of dollar_figure at trial respondent orally moved for imposition of the penalty under sec_6673 the issues for decision are whether petitioner is liable for federal income taxes on compensation he received from his employer for services he performed as an employee as well as for income taxes on interest_income whether petitioner is liable for the sec_6651 addition_to_tax and whether petitioner is liable for the sec_6673 penalty some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioner was a legal resident of columbus ohio petitioner was an employee of ohio state university at columbus ohio he worked in the university's office of environmental health and safety in the radiation safety section petitioner's responsibility was to see that the various laboratories on the campus of ohio state university adhered to federal and state regulations affecting the use of radioactive material petitioner had done this work for years at the time of trial prior to that petitioner was a student at ohio state university and had worked part time in the office of environmental health and safety for years petitioner has a bachelor's degree in physics for the year petitioner was paid dollar_figure by ohio state university as compensation_for his services as an employee in addition petitioner earned interest_income of dollar_figure this amount included dollar_figure in interest_paid to him by the u s treasury for the delayed refund of his claimed overpayment of income taxes for the year petitioner does not dispute the income amounts determined by respondent petitioner' sec_2002 federal_income_tax return consisted of form_1040 u s individual_income_tax_return on which he claimed a filing_status of single and claimed only himself as an exemption however on the lines of the return for the reporting of income petitioner entered zeros thus reporting zero income and a zero tax_liability on that portion of the return regarding prepayments of tax petitioner correctly entered the total income_tax withholdings by his employer and thus claimed a refund for this amount dollar_figure the return was not processed as an income_tax return by the internal_revenue_service at trial petitioner testified that he filed a similar return for the prior year and because his refund of prepaid tax was delayed the u s treasury paid petitioner his refund plus an additional dollar_figure as interest that interest is included as one of the income adjustments for the year petitioner denies that he owes any income_tax on hi sec_2002 income he argued at trial that wages are property and do not constitute gross_income for tax purposes his argument was disjointed as reflected in his testimony at trial it is that wages have been found to be property by courts property in order to tax that that would be in effect servitude of the taxpayer making them basically taking -- i don't know how to phrase it exactly but well wages are not included in what is commonly called gross_income in the tax code in fact as property it would be taxable as ordinary_income under the tax code which the only ordinary_income which is taxed is real_estate so therefore there is no actual tax put on wages as property when the court pointed out to petitioner that sec_61 defines gross_income to mean all income from whatever source derived including but not limited to compensation_for services his response was that the compensation he received as an employee would be corporate services petitioner agreed that he was not a corporation my position is that the income_tax is on corporations and not on individuals when it refers to compensation_for services it's referring to services rendered by a corporation the court rejects that reasoning petitioner's argument is completely lacking in factual and legal foundation and constitutes a textbook case of a protest of the federal tax laws such protester arguments have been heard on numerous occasions by this court as well as other courts and have been consistently rejected the court sees no need to further respond to petitioner's arguments with somber reasoning and copious citations of precedent as to do so might suggest that his argument possesses some degree of colorable merit see 737_f2d_1417 5th cir in short petitioner is a taxpayer subject_to the income_tax laws and he is liable for income_tax on the compensation and other income paid to him during the year in question his argument is rejected the second issue is whether petitioner is liable for the addition_to_tax under sec_6651 sec_6651 imposes an addition_to_tax for a taxpayer's failure_to_file timely returns unless the taxpayer can establish that such failure is due to reasonable_cause and not due to willful neglect as noted earlier petitioner's return was not processed as a return by respondent the purported return listed only zeros as income there are a host of cases where returns that showed no income have been held not to be returns and the penalty for failure_to_file was imposed turner v commissioner tcmemo_2004_251 halcott v commissioner tcmemo_2004_ green v commissioner tcmemo_1992_49 howell v commissioner tcmemo_1981_631 where a purported return does not contain any information upon which the tax can be computed the submitted form does not constitute a return turk v commissioner tcmemo_1991_198 respondent therefore is sustained on the addition_to_tax under sec_6651 at trial respondent orally moved for imposition of the penalty against petitioner under sec_6673 sec_6673 authorizes this court to require a taxpayer to pay a penalty to the united_states in an amount not to exceed dollar_figure whenever it appears that proceedings have been instituted or maintained by such taxpayer primarily for delay or that the taxpayer's position in a proceeding is frivolous or groundless a petition in the tax_court is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir petitioner was cautioned by the court at trial that his argument was frivolous and had no merit accordingly the court grants respondent's oral motion and imposes a penalty of dollar_figure against petitioner under sec_6673 reviewed and adopted as the report of the small_tax_case division an appropriate order and decision will be entered for respondent
